Honorable Gibson D. (Gib) Lewis Chairman Committee on Intergovernmental Affairs House of Representatives Austin, Texas
Re: Authority of the Board of Regents of North Texas State University to designate the chief executive officer of the University as chancellor
Dear Representative Lewis:
You have requested our opinion regarding the authority of the Board of Regents of North Texas State University to designate the chief executive officer of the university as chancellor.
Section 105.74 of the Education Code provides:
  The chief executive officer of the university shall serve as chief executive officer of the college of osteopathic medicine.
  The title to be conferred on the chief executive officer is not fixed by statute.
The Board of Regents of North Texas State University has:
  [w]ith respect to the management and control of the university . . . the same powers and duties that are conferred on the Board of Regents, State Senior Colleges, with respect to institutions in that system.
Education Code § 105.41. The Board of Regents, State Senior Colleges, `is responsible for the general control and management of the universities in the system,' and, pursuant to such authority, it may:
  employ and discharge presidents or principals, teachers, treasurers, and other employees.
Education Code § 95.21. (Emphasis added.)
In Attorney General Opinion MW-64 (1979), we said that the Coordinating Board and a board of regents were prohibited from changing the statutorily established name of an institution. In the present instance, however, the chief executive officer has no statutorily established title. As a result, we believe that the Board of Regents, acting under its general authority to employ officials, may designate its chief executive officer as chancellor, so long as that individual is the chief executive officer of both North Texas State University and the College of Osteopathic Medicine.
 SUMMARY
The Board of Regents of North Texas State University may validly designate the chief executive officer of the university as chancellor.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General